Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on February 18, 2022 and amendment after Final rejection on January 20, 200 have been entered.  Claims 1-38 and 60 were canceled and claims 39-40, 44-49, 51, 57-58 were amended.  Claims 39-59 are allowed.

Election/Restrictions
The species election requirement as set forth in the Office action mailed on April 23, 2021, is hereby withdrawn. 

Examiner’s Comments
The rejection of claims 39-44, 46, 50, 52-56, and 59-60 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), paragraph, scope of enablement is withdrawn in view of amendment of the claims filed January 20, 2022.

The rejection of Claims 39-44, 46-47 and 50-60 under 35 U.S.C. 103 as being unpatentable over Sukhotnik (WO 2005/117951 A1, cited in Applicant’s IDS) in view of Watkins (US 2002/0128171 A1, cited previously) and Sun (World J Diabetes 2014 April 15; 5(2): 89-96, cited previously) is withdrawn in view of amendment of the claims filed January 20, 2022.

The rejection of claims 39-44, 46-47, 50-56, 59-60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims filed January 20, 2022.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Sarah Pollock on March 22, 2022.
The Application has been amended as follows:

39. (Currently Amended) A method for treatment of a subject that has an inflammatory bowel disease or inflammation-induced colorectal tumour or cancer, the method comprising administering locally to the large intestine 

57. (Currently Amended) A method of reducing weight loss in a subject that has an inflammatory bowel disease or inflammation-induced colorectal tumour or cancer, the method comprising administering locally to the large intestine 

58. (Currently Amended) A method of healing colonic mucosa in a subject that has an inflammatory bowel disease or inflammation-induced colorectal tumour or cancer, the method comprising administering locally to the large intestine 


	Claims 40-56 and 59 are allowed as filed January 20, 2022.
 Claims 39-59 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art made of record is Sukhotnik (WO 2005/117951 A1, cited in Applicant’s IDS).
Sukhotnik discloses a method of increasing intestinal function comprising, orally and/or enterally administering to a subject in need thereof a therapeutically effective amount of insulin thereby increasing intestinal function (see claim 1).  Sukhotnik teaches broadly wherein the subject suffers from several IBDs including Crohn’s and chronic ulcerative colitis.  
Sukhotnik does not teach an example of rectal administration or an example of treatment of Crohn’s and chronic ulcerative colitis.  Applicant’s show unexpected results in the specification that local administration of the insulin to the large intestine did not cause any systemic side effects and there were no effects on glucose.  They also showed rectal administration reduced weight loss, rectal bleeding and reduced colonic inflammation.  Applicants found unexpectedly that they were able to treat/inhibit IBD and inflammation induced colon cancer without systemic side effects by using local administration of insulin to the colon.

Conclusion
Claims 39-59 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654